EXHIBIT 10.14 PROMISSORY NOTE PAYABLE All American Golf Center (AAGC) and All-American Sportpark acknowledge receipt of $25,000 on September 9, 2008 from Saint Andrews Golf Shop. AAGC promises to repay this note in its entirety with interest accrued at 10% per annum, accrued monthly, and no later than September 8, 2009. Acknowledged and agreed to this 9 th day of September, 2008 by: /s/ Ron Boreta Ron Boreta, President All American Golf Center /s/ John Boreta John Boreta Saint Andrews Golf Shop, LTD PROMISSORY NOTE PAYABLE All-American Golf Center, Inc. (AAGC) and on behalf of All American Sportpark Inc (AASP) acknowledges receipt of $109,500 on September 30, 2008 from Saint Andrews Golf Shop, Ltd. (SAGS). AAGC promises to repay this note in its entirety with interest accrued at 10% per annum, accrued monthly, and no later than September 29, 2009. Acknowledged and agreed to this 30 th day of September, 2008 by: /s/ Ron Boreta Ron Boreta, President All American Golf Center /s/ John Boreta John Boreta Saint Andrews Golf Shop, Ltd.
